Citation Nr: 0911633	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 
1972 and from January 1974 to February 1975.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.

As a procedural matter, the Veteran submitted a written 
statement concerning the issue on appeal since the last 
supplemental statement of the case and did not include a 
waiver.  The Board has, accordingly, reviewed the evidence 
but finds that there is no prejudice in proceeding without 
affording the RO an opportunity to review it.  Of note, his 
contentions are repetitive of the assertions that he has made 
previously and were already considered by the RO.  Therefore, 
the Board will proceed to adjudicate the claim.


FINDINGS OF FACT

1.  An in-service reference to "possible hepatitis" is not 
supported by the contemporaneous medical evidence of record.

2.  Hepatitis C was not first identified until 1997, many 
years after service.

3.  Hepatitis C is not related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that, he 
reported to a naval station clinic in January 1974 
complaining of "possible hepatitis."  However, there were 
no diagnoses associated with this complaint, nor was there 
any indication that he underwent specific testing in response 
to this complaint.  

In April 1974, he complained of pain in his left groin, which 
ultimately led to a diagnosis of a left inguinal hernia in 
May 1974, which was surgically repaired in August 1974.  
However, the following month, he returned to the medical 
clinic complaining of a sharp pain in his lower left quadrant 
with some nausea.  Blood tests also indicated an elevated 
white blood cell count.  

At that time, the Veteran was diagnosed with a viral upper 
respiratory infection, but also with "unexplained 
leukocytosis" that was not entirely explained by the upper 
respiratory infection.  Subsequent evaluations in September, 
October and early December 1974 still indicated an elevated 
white blood cell count.  However, at the September and 
December evaluations, this was attributed to an infection of 
the incisional area following the inguinal hernia repair.  
Moreover, an evaluation in November 1974 observed the Veteran 
to be otherwise in good health.   

The Veteran's white blood cell count was again elevated in 
February 1975; however, the evaluating physician 
characterized this as mild and persistent leukocytosis that 
was not accompanied by evidence of an underlying process.  In 
fact, the physician doubted that such a process even existed.  
Finally, the February 1975 separation physical did not note 
any blood abnormalities.  Therefore, there was no chronic 
hepatitis of any type or evidence of a blood or liver 
disorder shown in service.

Post-service evidence is negative for complaints of, 
treatment for, or a diagnosis of hepatitis C or any symptoms 
reasonably attributable thereto for many years.  However, it 
is common medical knowledge that hepatitis C was not 
recognized prior to the late 1980s.  Nonetheless, while it is 
not clear how the Veteran initially came to be diagnosed with 
hepatitis C, it appears that he underwent a physical 
examination for life insurance purposes and the hepatitis C 
virus was positive on a routine blood report dated in May 
1997.  Indeed, he has acknowledged that he has no symptoms 
associated with hepatitis C, and presumably had none at the 
time of the testing.  

Accepting the blood chemistry report as definitive evidence 
of hepatitis C, the Board emphasizes the multi-year gap 
between discharge from active duty service (1975) and the 
first indication of hepatitis C in 1997 (approximately a 22 
year gap).  Given that a chronic disorder was not noted in 
service and the amount of time from his release from active 
duty and identification of the disorder, the Board finds that 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of hepatitis C since active service is inconsistent with the 
other evidence of record.  Indeed, while he has maintained 
that he contracted hepatitis C following his inguinal hernia 
operation in 1974, the separation examination was absent of 
any complaints consistent with hepatitis C.  Moreover, the 
post-service evidence does not reflect an indication of 
hepatitis C for 22 years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 22 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the medical evidence does not 
attribute the Veteran's hepatitis C to active duty, despite 
his contentions to the contrary.    

Of note, the Board places significant probative value on a 
December 2008 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner confirmed that the Veteran had 
hepatitis C.  However, the examiner opined that it was less 
likely than not that the Veteran's hepatitis C was related to 
service.  

In arriving at this conclusion, the examiner reflected that 
the Veteran's complaints of hepatitis in January 1974 were 
not substantiated by other signs or symptoms.  Additionally, 
the examiner pointed out that the reference to hepatitis in 
the service treatment records was by the Veteran rather the 
attending medical professionals.  

Moreover, although the Veteran asserted that his frequent 
blood tests while on active duty were related to his 
hepatitis C, the VA examiner noted that the blood tests were 
instead conducted to track his leukocytosis.  The examiner 
also noted that there were no liver functioning tests 
conducted while on active duty and he had no signs of 
hepatitis for the remainder of his active duty service.  
Finally, although he had a positive hepatitis C test in 1997, 
the examiner noted that he had been asymptomatic ever since.  
 
In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements about 
his hepatitis C.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  However, 
hepatitis C is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

Such competent evidence has been provided by a medical expert 
who examined the Veteran during the current appeal as well as 
by service records obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He also 
received a post-adjudication follow-up VCAA letter informing 
him of the status of his claim.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006 and 
November 2008, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records.  Further, he submitted private blood chemistry 
results.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in December 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


